71 N.J. 399 (1976)
365 A.2d 928
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
ANTONIO PRATTS, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued October 12, 1976.
Decided November 5, 1976.
*400 Mr. Edward J. Dimon, Assistant Deputy Public Defender, argued the cause for appellant (Mr. Stanley C. Van Ness, Public Defender, attorney).
Mr. Solomon P. Rosengarten, Deputy Attorney General argued the cause for respondent (Mr. William F. Hyland, Attorney General of New Jersey, attorney; Mr. William Welaj, Deputy Attorney General, of counsel and on the brief).
PER CURIAM.
The judgment of the Appellate Division is affirmed substantially for the reasons set forth in its opinion, 145 N.J. Super. 79.
Defendant has referred us to Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975), a decision not cited to or considered by the Appellate Division. However, that case does not call for a different result. There the United States Supreme Court held that an accused had a constitutional right to conduct his own defense in a situation where, well before trial, he had made an intelligent and knowing waiver of his right to assistance of counsel and requested that he be permitted to represent himself. However, Faretta recognized that when a defendant chooses to have a lawyer represent him at trial, ordinarily such counsel controls trial strategy. Here, despite defendant's objection at the time, trial counsel's decision not to call a witness whom he had interviewed and whose testimony he was satisfied would be more damaging than helpful to defendant's case, cannot be faulted. The trial court's decision *401 not to involve itself in what was purely a matter of trial strategy was quite correct under the circumstances.
Affirmed.
For affirmance  Chief Justice HUGHES, Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD and SCHREIBER and Judge CONFORD  7.
For reversal  None.